Title: Thomas Jefferson to Samuel Greenhow, 7 November 1809
From: Jefferson, Thomas
To: Greenhow, Samuel


          Sir  Monticello Nov. 7. 09.
          Your favor of Oct. 25. was recieved the day before yesterday. I had always intended to get my mills ensured against fire, but was deterred by information that the mutual insurance co. was in a state of bankruptcy. mr Dawson being here, proposed to have the mills valued, & to keep up the report until I should decide, & promised in the mean time to procure information for me. this you were so kind as to send me, and I have entire confidence in the stat candor of your statement. but in your letter you express apprehension that the institution will be attacked at the next session of the legislature, & not without danger of suppression. under these circumstances I have thought it best to wait & see the result. I will therefore ask the favor of you to keep up the report till further instructions from me. I salute you with esteem and respect.
          
            Th:
            Jefferson
        